Citation Nr: 1826007	
Decision Date: 04/26/18    Archive Date: 05/07/18

DOCKET NO.  14-27 252	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

1. Entitlement to an initial evaluation in excess of 60 percent for lumbar degenerative arthritis status post microdiscectomy with scar (claimed as lumbar and thoracic disc disease and osteoarthritis).

2. Entitlement to an initial rating in excess of 10 percent for cervical degenerative arthritis.


ATTORNEY FOR THE BOARD

Erin J. Carroll, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the Army from November 1977 to June 1981 and from July 1988 to August 2007. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a November 2011 decision by the Department of Veterans Affairs (VA) Atlanta, Georgia, Regional Office (RO), that granted service connection for the lumbar and cervical issues on appeal with noncompensable evaluations from the date of service connection on December 13, 2010.

A July rating decision granted a 60 percent disability rating for the lumbar spine disability effective December 13, 2010.  As will be discussed below, the Veteran has indicated that he is satisfied with the current rating for this disability.

The Board remanded this matter in July 2016 for further development, to include obtaining records from the Social Security Administration (SSA), as well as providing the Veteran with a new VA examination for his cervical spine disability.  The RO afforded him new VA examinations in January 2017 and April 2017.  Additionally, the Veteran's SSA records have been associated with the claims file.

In February 2017, the RO issued a rating decision that granted a 10 percent disability rating for the cervical degenerative arthritis effective December 13, 2010.

In the July 2016 remand, the Board noted that the RO granted and denied additional issues in the November 2011 decision on appeal.  Namely, service connection was granted for right elbow condition with scar, status post right fibular fracture, right hallux valgus with bunion, and status post left inguinal hernia repair with scar.  Service connection was denied for left elbow condition, hearing loss, chronic sinusitis, myopia and astigmatism, plantar warts of left foot, and peripheral nerve damage of the right upper shoulder and hand and left upper shoulder and hand.  The Veteran subsequently filed a Notice of Disagreement (NOD) with that rating, and in February 2013 clarified his disagreement stating that he disagreed with the decisions made by the VA that designated some of his conditions as not service-connected and while he agreed with the decision that service connection was granted, he disagreed with the assigned evaluations for the disabilities of right elbow condition with scar, status post right fibular fracture, right hallux valgus with bunion, and status post left inguinal hernia repair with scar.  As action on this matter has yet to be fully addressed by the RO, the Board again refers this matter to the Agency of Original Jurisdiction (AOJ) for appropriate action.  38 C.F.R. § 19.9(b) (2017).

The issue of entitlement to an increased rating for the service-connected cervical degenerative arthritis is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDING OF FACT

In September 2016, prior to the promulgation of a decision in the appeal, the Veteran indicated that he wished to withdraw his appeal regarding the issue of an increased rating for the service-connected lumbar spine disability.


CONCLUSION OF LAW

The criteria for withdrawal of the appeal of the claim of entitlement for an increased rating in excess of 60 percent for the service-connected lumbar spine disability have been met. 38 U.S.C. § 7105 (b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C. § 7105 (2012).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision. 38 C.F.R. § 20.204 (2017).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204. 

In the present case, the Veteran has withdrawn his appeal as to the issue of an increased rating for the service-connected lumbar spine disability by way of a September 2016 statement, in which he stated that he was satisfied with the current 60 percent disability rating and did not wish to pursue this matter.  Therefore, there remain no allegations of errors of fact or law for appellate consideration regarding this issue.  Accordingly, the Board does not have jurisdiction to review the appeal of this claim and it is dismissed.


ORDER
	
The appeal as to the claim for an initial rating in excess of 60 percent for service-connected lumbar degenerative arthritis status post microdiscectomy with scar is dismissed.


REMAND

Although the Board regrets the additional delay, a remand is necessary in order to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim, so that he is afforded every possible consideration.  38 U.S.C. § 5103A (2012); 38 C.F.R. § 3.159(c) (2017).
 
In Sharp v. Shulkin, 29 Vet. App. 26, 33 (2017), the United States Court of Appeals for Veterans Claims (Court) held that when a VA examiner is asked to opine as to additional functional loss during flare-ups of a musculoskeletal disability, and the examiner states that he or she is unable to offer such an opinion without resorting to speculation, such opinion must be based on all procurable and assembled medical evidence, to include eliciting relevant information from the veteran as to the flare-ups, i.e. the frequency, duration, characteristics, severity, or functional loss, and such opinion cannot be based on the insufficient knowledge of the specific examiner.

The Board has reviewed the Veteran's January 2017 and April 2017 VA examination reports and concludes that these findings do not meet the specifications of Sharp.  Specifically, the VA examiners noted the Veteran's reports of flare-ups, but did not obtain information from the Veteran regarding the severity, frequency, duration, characteristics, and/or functional loss related to such flare-ups.  The examiners found that the functional loss caused by the Veteran's flare-ups could not be described in terms of ranges of motion without resorting to mere speculation because a flare-up was not occurring at the time of the examinations. No rationale was provided for these opinions.  Thus, the Board must reconsider this case in light of Sharp, and an additional examination is necessary under 38 C.F.R. § 3.159 (c)(4) (2017).

Given the time that will pass during the processing of this remand, updated VA treatment records should be associated with the claims file and the Veteran should be given the opportunity to submit any additional evidence pertinent to his appeal.

Accordingly, the case is REMANDED for the following action:

1. Obtain all outstanding VA treatment records relevant to the Veteran's claim.  

2. Contact the Veteran and request authorization to obtain any outstanding records pertinent to his appeal, including any private treatment records following the proper VA procedures.  

3. Schedule the Veteran for a VA examination with an appropriate professional to determine the nature, extent, and severity of his cervical degenerative arthritis. 

All indicated tests should be performed, including range of motion findings expressed in degrees and in relation to normal range of motion. 

The examination must include testing results on both active and passive motion, and in weight-bearing and nonweight-bearing.  The examiner should assess where pain begins on the Veteran's initial range of motion and upon repetitive testing.  The examiner should also describe any pain, weakened movement, excess fatigability, and incoordination present.  If the examiner is unable to conduct such testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

Significantly, the examiner must estimate any functional loss in terms of additional degrees of limited motion of the cervical spine experienced during flare-ups and repetitive use over time.  If the examiner cannot provide the above-requested opinion without resorting to speculation, he or she should state whether all procurable medical evidence had been considered, to specifically include the Veteran's description as to the severity, frequency, duration of the flare-ups and his description as to the extent of functional loss during a flare-up and after repetitive use over time; whether the inability is due to the limits of the medical community or the limits of the examiner's medical knowledge; and whether there is additional evidence, which if obtained, would permit the opinion to be provided.  See Sharp v. Shulkin, 29 Vet. App. 26, 33 (2017).

All opinions expressed should be accompanied by a supporting rationale.

4. After completing the above, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the benefit on appeal remains denied, the RO should issue a supplemental statement of the case to the Veteran.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).


